
	
		I
		111th CONGRESS
		2d Session
		H. R. 5035
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize appropriations for the construction of
		  vessels for the Navy and to authorize appropriations for loan guarantees for
		  commercial vessels.
	
	
		1.Short titleThis Act may be cited as the
			 National Shipbuilding Budget Policy
			 Act.
		2.National
			 shipbuilding authorizations of appropriations
			(a)NavyFunds are hereby authorized to be
			 appropriated for each of fiscal years 2011 through 2015 for the construction of
			 vessels for the Navy to meet the force requirements of the Navy (as described
			 in the annual naval vessel construction plan required by section 231 of title
			 10, United States Code) in the amount of $20,000,000,000.
			(b)The Merchant
			 MarineFunds are hereby
			 authorized to be appropriated for each of fiscal years 2011 through 2015 for
			 loan guarantees and commitments authorized under chapter 537 of title 46,
			 United States Code, for the construction of new vessels to replace and expand
			 the domestic fleet of commercial vessels (as that term is defined in that
			 chapter) in the amount of $60,000,000.
			
